Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-17 are presented for examination. Applicant filed an amendment on 1/4/21 amending claims 1 and 3. After careful consideration of Applicant’s remarks, the examiner has withdrawn 35 U.S.C. 112(f) interpretation of claims, and the grounds of rejection of claims 1-17 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-17 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130138234 to Dufort et al. (hereinafter “Dufort”), in view of US 20040183796 to Velde et al. (hereinafter “Velde), further in view of US 20180162144 to Miller et al. (hereinafter “Miller”).

	As per claim 1, Dufort discloses an information processing apparatus comprising a processor configured to (Dufort, see Fig. 1, Fig. 2 element 202 and [0036]): receive a data of printing (Dufort, see Fig. 1 and Fig. 2 and their corresponding paragraphs for receiving 3D model), output image data of each of a plurality of elements which are parts of recording media (Dufort, see Fig.1 and Fig. 2 and their corresponding paragraphs for output image data of each a plurality of elements which are parts of media (i.e. recording media)), in responds to receiving print data including height information of a three-dimensional object at positions of image data on a two-dimensional image is generated such that the three-dimensional object is formed by stacking the plurality of elements (Dufort, see Fig. 1, Fig. 7, [0017], [0029] and their 
	However, Velde in an analogous art discloses receiving print data including information at positions of each pixel of image data on a two-dimensional image (Velde, see [0026]-[0035], [0083] and [0112] for receiving print data including information of a 3D object at positions of each pixel of image data on a two-dimensional image generated (source 2D images)), the image data is generated from the height information at the positions of the each pixel (Velde, see abstract, see [0026]-[0035], [0083] and [0112]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

	However, Miller in an analogous art discloses print data includes information of special-color density according to a height of an object (Miller, see element 278 in Fig. 6 and Fig. 7 and its corresponding paragraphs for print data includes information of green color density (i.e. special-color density) according to a height of an object), the data is generated from the height information corresponding to special-color density (Miller, abstract, [0027], and Fig. 7 element 278 for the data is generated from the height information corresponding to special-color density).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miller into above combination of Dufort and Velde. The modification would be obvious because one of the ordinary skill in the art would want to provide provisions that account for a perceived color intensity of a color (Miller, see [0058]).

	As per claim 2, the rejection of claim 1 is incorporated, Dufort further discloses the three-dimensional object is formed on a recording medium which is a mount (Dufort, see Fig. 5 and Fig. 7 and their corresponding paragraphs for the three-dimensional object is formed on a bottom media (it is noted that the bottom media can be interpreted as a mount because additional medias are built on top of the bottom media)).


	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

	As per claim 4, the rejection of claim 1 is incorporated, Dufort further discloses the height information is physical amounts representing the distances from the bottom of the three-dimensional object to the top (Dufort, see [0017], [0029], and Fig. 5 and its corresponding paragraphs).
	
	


	As per claim 4, the rejection of claim 1 is incorporated, Dufort further discloses the height information is physical amounts representing the distances from the bottom of the three-dimensional object to the top (Dufort, see [0017], [0029], and Fig. 5 and its corresponding paragraphs).

	As per claim 7, the rejection of claim 4 is incorporated, Dufort further discloses the image data of each of the plurality of elements is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions, in a direction intersecting with a stacking direction (Dufort, see [0017], [0029], Fig. 1, Fig. 5, and their corresponding paragraphs).
Velde further discloses the image data of each of the plurality of elements is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions of the each pixel, in a direction intersecting with a stacking direction (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the layer image data of each of the plurality of elements (i.e. layers) is generated by slicing a three-dimensional shape obtained from the height information of the three-dimensional object at the positions of the each pixel, in a direction intersecting with a stacking direction).


As per claim 9, the rejection of claim 7 is incorporated. Dufort further discloses the three-dimensional shape is sliced at intervals according to the thickness of each of the recording media (Dufort, [0041]-[0047]).

As per claim 10, the rejection of claim 1 is incorporated, Dufort further discloses the height information is the numbers of recording media to be stacked at the positions of the two-dimension image (Dufort, [0041]-[0047]).
Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).


As per claim 11, the rejection of claim 2 is incorporated, Dufort further discloses the height information is the numbers of recording media to be stacked at the positions of the two-dimension image (Dufort, [0041]-[0047]).
Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

As per claim 12, the rejection of claim 3 is incorporated, Dufort further discloses the height information is the numbers of recording media to be stacked at the positions of the two-dimension image (Dufort, [0041]-[0047]).
Velde further discloses the height information is information regarding positions of the individual each pixel of the two-dimensional image (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112] for the height information of the three-dimensional object at the positions of the each pixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde 

As per claim 13, the rejection of claim 10 is incorporated, Velde further discloses the image data of each of the plurality of elements is generated by extracting each pixel at which the numbers of recording media to be stacked associated with the positions of the corresponding each pixel are equal to or larger than the position of a corresponding recording media in the stacking order (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

As per claim 14, the rejection of claim 1 is incorporated, Dufort further discloses a non-transitory computer readable medium storing a program causing a computer to function as the units of the information processing apparatus according to claim 1 (Dufort, [0007]).

As per claim 15, the rejection of claim 1 is incorporated, Dufort further discloses a three-dimensional object forming system (Dufort, see Fig. 1), comprising the information .

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufort, in view of Velde, in view of Miller, further in view of US 20080079717 to Arita et al. (hereinafter “Arita”).

	As per claim 8, the rejection of claim 7 is incorporated, Velde further discloses the three-dimensional shape is obtained by setting a ground plane on which the three-dimensional object is placed as an X-Y plane, and setting the stacking direction as a Z-axis direction (Velde, see Fig. 2, Fig. 3 and [0083]-[0087]), converting the height information of the three-dimensional object at the positions of the each pixel (Velde, see abstract, [0026]-[0035], Fig. 2, [0083] and [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Velde into the apparatus of Dufort. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved apparatus for creating 3-D print files (Velde, [0016]).

	However, Arita in an analogous art discloses converting the height information of the three-dimensional object into coordinate data in a three-dimensional space (Arita, see [0067]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arita into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to efficiently calculate the height (Arita, see [0086]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dufort, in view of Velde, in view of Miller, further in view of US 20160009069 to Mou et al. (hereinafter “Mou”).

As per claim 16, the rejection of claim 15 is incorporated, Dufort further discloses on the basis of the image data of each of the plurality of elements, the image forming apparatus forms images of the plurality of elements on different recording media, respectively (Dufort, see Fig. 1, Fig. 5 and their corresponding paragraphs), and the post-processing apparatus for three-dimensional object formation stacking the plurality of elements, thereby forming the three-dimensional object (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs). The combination of Dufort, Velde and Miller 
However, Mou in an analogous art discloses the post-processing apparatus cuts out the plurality of elements from the recording media having the images formed thereon (Mou, see abstract and [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mou into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to produce the 3D object in a fast and cost-effective manner (Mou, [0044]).

As per claim 17, the rejection of claim 15 is incorporated, Dufort further discloses on the basis of image data on a two-dimensional image for a mount, the image forming apparatus forms the two-dimensional image for a mount on a recording medium which is a mount (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs), and on the basis of the image data of each of the plurality of elements, the image forming apparatus forms images of the plurality of elements on different recording media, respectively (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs), and the post-processing apparatus for three-dimensional object formation stacking the plurality of elements on the recording medium which is the mount, thereby forming the three-dimensional object (Dufort, see Fig. 1, Fig. 5, Fig. 7 and their corresponding paragraphs).

However, Mou in an analogous art discloses cutting out the plurality of elements from the recording media having the images formed thereon, and stacking the plurality of cut elements (Mou, see abstract and [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mou into above combination of Dufort, Velde and Miller. The modification would be obvious because one of the ordinary skill in the art would want to produce the 3D object in a fast and cost-effective manner (Mou, [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2117